Citation Nr: 0617278	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had periods of service between June 1978 to June 
1991.

This matter is before the Board of Veteran's Appeals (Board) 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In a statement dated in January 2005, the veteran alleged 
that since returning from the Gulf War, he has had difficulty 
walking, fear and discomfort of loud noises and reoccurring 
nightmares.  The Board notes that it is unclear whether the 
veteran is asserting symptoms related to disabilities already 
considered by the RO, namely a left foot condition and a 
sleep disorder, or alleging new disabilities.  These matters 
are referred to the RO for appropriate disposition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleged that he currently has a back disability 
due to his duties during service.  He specifically alleged 
that his current back disability is related lifting heavy 
objects as a supply specialist in service.  

A July 1990 service medical record confirms that the veteran 
sought treatment for right back pain incurred by lifting a 
heavy object and exhibited some limitation of motion.  In a 
May 1991 medical history, the veteran reported having had 
back pain.  

The veteran has stated that his back pain increased in 1998, 
and that he has had constant back pain since that time.  VA 
medical records indicate that he has sought medical treatment 
for his back pain on multiple occasions.  The earliest VA 
medical record noting his back pain is dated August 2001.

The June 2002 VA examination concluded that the veteran had 
chronic back strain secondary to mild osteoarthritis of the 
lumbar spine.  The examiner noted that the claims file was 
not available for review and did not express an opinion as to 
any relationship between the current disability and the 
symptoms in service.  

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Specifically, the new law required VA to 
obtain a medical examination and opinion if the file did not 
contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Here, the Board finds 
that an opinion, based on an examination of the veteran is 
necessary to decide the claim.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  



Accordingly, this case is remanded for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning service 
connection, as well as an initial 
disability rating and an effective date 
for the award of any benefits.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his back pain.  The examiner 
should review the veteran's claims 
folder.  The examiner should make inquiry 
in the veteran's work history with 
emphasis on back injuries experienced 
after service.  All necessary testing 
should be performed and all appropriate 
diagnoses rendered.  The examiner should 
then state whether it is at least as 
likely as not that the veteran's 
currently experienced back pain began as 
a result of active service.  All opinions 
must be supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2005).


